856 F.2d 1433
Mary CLARK, et al., Plaintiffs/Appellees,v.UNITED STATES of America, Defendant/Appellant.
No. 87-3967.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 3, 1988.Decided Sept. 14, 1988.

1
William G. Cole, U.S. Dept. of Justice, Washington, D.C., for defendant/appellant.


2
David R. Lord, Ferguson & Burdell, Seattle, Wash., for Ed Nojd et al.


3
G. Lee Raaen and Ann Cross Eschenbach, Seattle, Wash., for Mary Clark et al.


4
Appeal from the United States District Court for the Western District of Washington;  Robert J. Bryan, District Judge, Presiding.


5
Before ALARCON and BEEZER, Circuit Judges, and NIELSEN,* district judge.

ORDER

6
We affirm the decision of the district court for the reasons stated in the district court's opinion, which is reported in Clark v. U.S., 660 F.Supp. 1164 (W.D.Wash.1987).



*
 Honorable Leland C. Nielsen, Senior United States District Judge for the Southern District of California, sitting by designation